Name: 2013/279/CFSP: Political and Security Committee Decision EUPOL AFGHANISTAN/1/2013 of 4Ã June 2013 extending the mandate of the Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Asia and Oceania
 Date Published: 2013-06-12

 12.6.2013 EN Official Journal of the European Union L 160/14 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL AFGHANISTAN/1/2013 of 4 June 2013 extending the mandate of the Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (2013/279/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/279/CFSP of 18 May 2010 on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Decision 2010/279/CFSP, the Political and Security Committee is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN), including the decision to appoint a Head of Mission. (2) On 27 May 2013, the Council adopted Decision 2013/240/CFSP (2) extending the duration of EUPOL AFGHANISTAN until 31 December 2014. (3) On 10 July 2012, the Political and Security Committee adopted decision EUPOL AFGHANISTAN/1/2012 (3), appointing Mr Karl Ã ke ROGHE as Head of Mission of EUPOL AFGHANISTAN from 1 August 2012 to 31 May 2013. (4) On 29 May 2013, the High Representative of the Union for Foreign Affairs and Security Policy proposed the extension of the mandate of Mr Karl Ã ke ROGHE as Head of Mission of EUPOL AFGHANISTAN from 1 June 2013 to 31 December 2014, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Karl Ã ke ROGHE as Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) is hereby extended until 31 December 2014. Article 2 This Decision shall enter into force on 1 June 2013. Done at Brussels, 4 June 2013. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 123, 19.5.2010, p. 4. (2) OJ L 141, 28.5.2013, p. 44. (3) OJ L 208, 3.8.2012, p. 17.